Citation Nr: 1317765	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  10-47 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a disability manifested by numbness of the hands.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a respiratory disorder.

4.  Entitlement to service connection for a respiratory disorder due to Persian Gulf service.

5.  Entitlement to service connection for psoriasis, to include as due to Persian Gulf service.

6.  Entitlement to service connection for a lower extremity disorder, to include as due to Persian Gulf service.

7.  Entitlement to an evaluation in excess of 30 percent for gastroesophageal reflux disease (GERD) with Barrett's esophagitis.

8.  Entitlement to an evaluation in excess of 10 percent for chronic lumbar strain.

9.  Entitlement to an evaluation in excess of 10 percent for left heel spur with hallux valgus.

10.  Entitlement to an evaluation in excess of 10 percent for right heel spur with hallux valgus.

12.  Entitlement to an evaluation in excess of 10 percent for tinnitus.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to May 1978 and from November 1980 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In addition to the Veteran's reports of numbness of the upper extremities, he also claimed stiffness and swelling in the upper extremities.  Thus, the issue of entitlement to service connection for a chronic disability manifested by stiffness and swelling of the upper extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for numbness of the hands, a respiratory disorder due to Gulf War service, psoriasis, to include as due to Gulf War service, and a lower extremity disorder, to include as due to Gulf War service, and diabetes mellitus and entitlement to evaluations in excess of 10 percent for left and right heel spurs and hallux valgus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a chronic disease to account for numbness of the hands was denied by a February 1994 rating decision that was not appealed.  

2.  Evidence received subsequent to the February 1994 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  A respiratory disorder has not been supported by pathology to support a diagnosis.

4.  The Veteran's GERD with Barrett's esophagitis has not been manifested by symptoms of vomiting, material weight loss, hematemesis, melena, moderate anemia or other symptom combinations productive of severe impairment of health. 

5.  The Veteran's chronic lumbar strain has been manifested by muscle spasm severe enough to result in an abnormal spinal contour; it has not been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; ankylosis; or incapacitating episodes.

6.  The Veteran is in receipt of the maximum schedular evaluation for service-connected tinnitus and the evidence does not demonstrate that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the tinnitus or that tinnitus causes  marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The February 1994 rating decision which denied a claim for service connection for a chronic disease to account for numbness of the hands is final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a disability manifested by numbness of the hands is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Excluding any undiagnosed illness or a medically unexplained chronic multisymptom illness that includes respiratory symptoms, a respiratory disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  The criteria for an evaluation in excess of 30 percent for GERD with Barrett's esophagitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7346 (2012).

5.  The criteria for an evaluation of 20 percent, but no higher, for chronic lumbar strain, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5237 (2012).

6.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the Veteran's service-connected tinnitus.  38 U.S.C.A. §1155 (West 2002); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); 38 C.F.R. §4.87, Diagnostic Code 6260 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

With respect to requests to reopen, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess, 19 Vet. App. at 473.  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to assist provisions.  A March 2010 letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Kent, 20 Vet. App. at 1, and Vazquez-Flores I and II.  The March 2010 letter informed the appellant of what evidence was required to reopen and substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  This letter also advised the veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records (STRs), VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in April 2010 and February 2011.  38 C.F.R. § 3.159(c)(4).  The VA examiners addressed the existence and etiology of the Veteran's respiratory complaints; the examiner reviewed the relevant evidence of record and provided supporting rationale.  Accordingly, the Board finds the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  The examiners also addressed the severity of the service-connected GERD with Barrett's esophagitis, chronic lumbar strain, and heel spurs with hallux valgus; information relevant to the applicable diagnostic codes was obtained.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The February 2011 VA examination reports are thorough and supported by VA outpatient treatment records.  Thus, theses examinations are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

New and Material Claim

The Veteran seeks to reopen a claim for service connection for a disability manifested by numbness of the hands.

In a decision dated in February 1994, the RO denied the Veteran's claim for service connection for numbness of the hands.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  The Veteran did not appeal this decision, did not submit new and material evidence within one year, and any service treatment records (STRs) were either not pertinent or already associated with the claims file in 1994.  See38 C.F.R. § 3.156(b), (c).  Thus, the February 1994 decision is final.  

The Veteran's application to reopen his claim of service connection for numbness, stiffness, and swelling in his upper extremities was received in January 2010.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Board notes that by a May 2010 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for numbness of the hands.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Based on the grounds stated for the denial of service connection for a chronic disease to account for numbness of the hands in the February 1994 rating decision, new and material evidence would consist of evidence that the Veteran's had a chronic disability manifested by numbness of the hands that was incurred in or aggravated by his active duty service.  At the time of the February 1994 rating decision, the record included only the Veteran's STRs.  On the Report of Medical History completed by the Veteran in conjunction with his retirement physical, he noted that his right hand went numb for no apparent reason.  On the Report of Medical Examination on retirement, the Veteran's upper extremities were evaluated as normal.  Thus, at the time of the February 1994 rating decision, the record included an in-service complaint of numbness of the right hand.  There were no statements submitted by the Veteran or any medical personnel. 

Additional evidence received since the February 1994 rating decision includes various VA and private treatment records none of which relate the Veteran's numbness of his hands to his active duty service.  Also newly of record, however, are statements by the Veteran that he reported hand numbness during service and that the numbness began during service, thus indicating that the symptoms persist.  

The Board finds that new and material evidence has been presented.  The evidence, including lay evidence, is new because it was not previously submitted to VA.  The evidence is also material.  The evidence relates to unestablished facts necessary to establish the claim - the presence of a symptoms during service and thereafter.  See 38 C.F.R. § 3.303(a), (b); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as it indicates that onset and persistence of symptoms, neither of which was present at the time of the 1994 rating decision.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.

Service Connection Claim

Initially, the Board notes that the Veteran claimed service connection for a respiratory disorder based on direct service connection and based on his Persian Gulf service.  The Persian Gulf service portion of that claim has been remanded and is not addressed any further herein.  The Veteran seeks service connection for a respiratory disability claimed as diminishing lung capacity.  In his statement received in November 2010, the Veteran reported that he was in the Gulf War and worked with herbicides and pesticides in the Air Force, that he was in Khamisiyah on March 10, 1991 when the nerve agents sarin and cyclosarin were released into the air, and that he was exposed to burning oil wells.  The Veteran suggested that his diminished lung capacity is due to these exposures during his active service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Reports of Medical History completed by the Veteran in June 1993 and June 1993 indicate that he had suffered at some point in time pain or pressure in chest and shortness of breath.  He, however, denied ever having asthma or chronic cough.  On the clinical examination for retirement from service in June 1993, the Veteran's lungs and chest were clinically evaluated as normal.  Chest x-ray was normal.  

A VA examination was conducted in April 2010 at which time the Veteran underwent pulmonary function tests and a chest x-ray.  After physical examination of the Veteran, the examiner stated that objective clinical and radiological studies as well as review of the entire claims file did not support a diagnosis or pathology of respiratory system.  

Direct service connection requires the existence of a current and diagnosable disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current diagnosis to account for the Veteran's complaints of diminished lung capacity, service connection is not warranted on a direct basis.   

Thus, the record is absent evidence of a diagnosable respiratory disorder.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting higher ratings for an already established service-connected disabilities, the present disability levels are the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous. 38 C.F.R. § 4.20.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be " 'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 

Likewise, 38 C.F.R. § 4.59 provides that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Section 4.59 is not limited to disabilities involving arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have separate and distinct manifestations from the same injury, permitting separate disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.   

     GERD with Barrett's Esophagitis

The Veteran's service-connected GERD with Barrett's esophagitis has been evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 which contemplates persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

VA treatment records in January 2009 and August 2009 show no loss of appetite, nausea, vomiting, diarrhea, constipation, melena, and hematemesis.  A September 2009 Gastroenterology Outpatient Consultation record notes that the Veteran denied anorexia, unplanned weight change, dysphagia, dyspepsia, abdominal pain, nausea, vomiting, hematemesis, constipation, diarrhea, change in bowel habit, melena, rectal pain, or hernia.    

Private medical records dating from January 2009 show normal appetite, and no heartburn, vomiting, abdominal pain, constipation, and diarrhea.  Nausea was reported in September 2010 which resolved.  

The Veteran underwent VA examination in April 2010 at which time he reported that he continued to avoid eating two hours prior to going to sleep.  The Veteran did not report dysphagia but did report epigastric pain associated with the GERD.  The Veteran did not report hematemesis but reported that he had reflux and regurgitation every day causing nausea. Physical examination demonstrated that the Veteran was in no apparent distress but with marked obesity without signs of anemia.  CT scan of the abdomen was normal except for hepatic steatosis and kidney systems.  The examiner noted that the incidental findings related to the Veteran's liver and kidneys were not associated with the specialty examination.  

The Veteran underwent VA examination in February 2011 at which time he stated that suffered he severe reflux if he went to bed within an hour of eating and that sometimes, he awakened with regurgitation of stomach contents.  The Veteran reported that he was managed with Omeprazole with partial relief.  With respect to the esophagus, the Veteran denied history of hospitalization and surgery, trauma, neoplasm, nausea, vomiting, dysphasia, distress, hematemesis, melena, and dilation.  The Veteran reported weekly regurgitation of partially digested food and heartburn or pyrosis less than weekly.  On physical examination, the Veteran weighed 272 pounds with no change in weight.  There were also no signs of malnutrition.  The examiner diagnosed the Veteran as having GERD with Barrett's esophagitis and noted no significant effects on the Veteran's usual occupation as a postal clerk.  

The Board finds that the Veteran's GERD has not been manifested by symptoms of vomiting, material weight loss, hematemesis, melena, moderate anemia or other symptom combinations productive of severe impairment of health.  Despite the presence of regurgitation, pain, reflux, and nausea, there were no signs of malnutrition or weight loss; the Board finds that these symptoms demonstrate considerable impairment of health, but not severe impairment.  Accordingly, a 60 percent evaluation is not warranted pursuant to Diagnostic Code 7346.  

The Board has also considered whether a higher rating is warranted under any other potentially applicable code.  Under 38 C.F.R. § 4.113, coexisting diseases of the digestive system, and particularly within the abdomen produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  However, certain diseases do not lend themselves to distinct and separate disability evaluations without violating the principle of pyramiding as set forth in 38 C.F.R. § 3.14.  As such, 38 C.F.R. § 4.114  provides that ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture. 

In this case, the Veteran's gastroesophageal disability has been rated according to symptoms analogous to hiatal hernia.  As the Veteran's Barrett's esophagus is not manifested by esophagus spasm or stricture, a separate compensable evaluation pursuant to 38 U.S.C.A. § 4.114, Diagnostic Codes 7203 and 7204 is not warranted.  Additionally, higher or separate evaluations are not warranted under any other gastrointestinal diagnostic codes.  38 U.S.C.A. § 4.114, Diagnostic Codes 7200-02, 7301-54 (2012).  

All possibly applicable rating codes have been considered, and there is no basis upon which to assign a higher evaluation for such disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not appropriate, as the manifestations of the Veteran's GERD and Barrett's esophagitis have remained relatively stable throughout the appeal.  

    

     Chronic Lumbar Strain

The Veteran's service-connected chronic lumbar strain has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Such an evaluation contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

A 20 percent evaluation is warranted for forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1).  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).  

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (5).  

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (1).  

The Veteran underwent VA examination in April 2010 at which time he reported constant pain with decreased range of spine motion, increased stiffness, and decreased mobility.  The Veteran reported constant, mild, 3/10 pain which radiate up and down his posterior trunk which affected his ability to walk to less than a half mile before flare-ups occurred.  The Veteran did not report any prescribed bed rest.  The Veteran reported that his spine condition interfered with his concentration due to pain and with lifting.  The Veteran reported flare-up pain every day that was severe, 7/10 lasting all day.  The Veteran reported using assistive devices of cane and crutches with poor response.  Physical examination demonstrated flexion from zero to 80 degrees, extension from zero to 20 degrees, lateral flexion from zero to 22 degrees, and lateral rotation from zero to 30 degrees, all with pain.  The range of motion of the lumbar spine was not additionally limited following repetitive use.  Examination of the lumbar spine was positive for moderate grade 2 paravertebral muscle spasm.  Straight leg raises were negative for neurological complaints.  Motor strength was 5/5.  There was symmetrical bulk and tone.  Deep tendon reflexes were 2+ and symmetrical.  Senses were intact to light touch and vibration.  The Veteran's gait was antalgic.  

VA treatment records indicate that in August 2010, the Veteran was referred to physical therapy for lumbar spine pain.  There was 50 percent decrease in lumbar flexion and extension on active range of motion.  Bilateral lower extremity motor strength was 5/5.  Sensation was intact.  The Veteran's balance was good.  There was non-radicular pain on straight leg raising.  There was negative slump.  There were no radicular symptoms on examination and no palpable tenderness or spasms.  The provider noted a history of osteophyte at L4 and mild degenerative joint disease.   

The Veteran underwent VA examination in February 2011 at which time he reported severe flare-ups of low back pain every one to two months for seven days duration precipitated by sudden movement of swinging a golf club and alleviated by rest, medication, and TENS.  The Veteran reported numbness, paresthesias, and leg or foot weakness but denied urinary incontinence, urgency, frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, falls, and unsteadiness.  The Veteran reported decreased motion, weakness, and daily spine pain of moderate severity across lower back with prolonged sitting or activity.  The Veteran denied radiating pain.  The Veteran reported using a cane, brace, and a crutch and that he was able to walk 1/4 mile.  Physical examination of the spine indicated normal posture and head position.  The Veteran's gait was normal.  There was lumbar flattening, but no kyphosis, lordosis, reverse lordosis, list, or scoliosis.  There was no thoracolumbar spine ankylosis.  There were left and right spasms, pain with motion, and tenderness.  There was no objective evidence of atrophy, guarding, or weakness.  The examiner noted that the muscle spasm, localized tenderness was severe enough to be responsible for abnormal gait or abnormal spinal contour.

The Veteran demonstrated flexion from zero to 80 degrees; extension from zero to 20 degrees; left and right lateral flexion and left and right lateral rotation from zero to 25 degrees.  There was objective evidence of pain following repetitive motion but no additional limitation after three repetitions of range of motion.  Reflex, sensory, and motor examination were all normal.  Lasegue's sign was negative.  X-rays of the lumbar spine showed mild degenerative changes.  The examiner diagnosed the Veteran as having lumbar spondylosis and chronic lumbar strain and noted that the effect on the Veteran's usual occupation was increased absenteeism and noted decreased concentration and pain.

In this case, the Board finds that a 20 percent evaluation is warranted during the entire appeal period based on muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  As noted on VA examination in April 2010, the Veteran's lumbar spine was positive for moderate grade 2 paravertebral muscle spasm and his gait was antalgic.  On VA examination in February 2011, there were right and left spasms which the examiner noted was severe enough to be responsible for abnormal gait or abnormal contour and noted a lumbar flattening.  Resolving all doubt in favor of the Veteran, a 20 percent evaluation is warranted.   

That being said, in order for an evaluation in excess of 20 percent to be warranted, the evidence must show forward flexion of the thoracolumbar spine 30 degrees or less, ankylosis, or incapacitating episodes.  In this case, the Veteran's orthopedic manifestations of his service-connected lumbar spine disability have not approached the severity contemplated for a rating higher than 20 percent.  Forward flexion has been consistently in excess of 30 degrees; there has been no ankylosis as the Veteran retained range of motion; and the Veteran has reported no episodes of incapacitation in which bed rest has been prescribed.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-7.  The Veteran reported throughout this time period pain and stiffness.  In April 2010, the Veteran reported flare-up pain everyday that was severe, 7/10 lasting all day; in February 2011, he reported severe flare-ups of low back pain every one to two months for seven days.  The Veteran reported using assistive devices of cane and crutches with poor response.  On VA examination in April 2010 and February 2011, however, there was no additional loss of motion following repetitive use; and motor, sensory and reflex examinations were normal.  Of note is that the currently assigned 20 percent evaluation contemplates an abnormal gait, muscle spasm, and lumbar flattening.  On the whole, these findings do not represent additional functional loss not contemplated in the current rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 39-44 (2011).  Accordingly, an evaluation in excess of 20 percent is not warranted. 

The Board has considered whether separate evaluations are warranted for any neurologic symptoms.  Of note, there are no bowel or bladder impairment complaints.  At the April 2010 VA examination, the Veteran reported radiating pain up and down his posterior trunk which affected his ability to walk to less than a half mile before flare-ups occurred.  Motor, sensory, and reflex examinations, however, were normal and straight leg raises were negative for neurological complaints.  In August 2010, there was non-radicular pain on straight leg raising, and there were no radicular symptoms on examination.  In February 2011, the Veteran reported numbness, paresthesias, and leg or foot weakness.  Motor, sensory, and reflex examinations, however, were normal and Lasegue's sign was negative.     
 
In this case, there is competent and credible evidence of radiating pain during the entire appeal period.  The objective medical evidence of record, however, does not support a separate compensable rating for neurological manifestations of the Veteran's service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (noting that only "associated objective neurological abnormalities" are evaluated separate).  As such, the more probative medical evidence does not indicate that the Veteran has neurological symptoms as a result of his service-connected lumbar spine disability.

All possibly applicable rating codes have been considered, and there is no basis upon which to assign a higher evaluation for such disability.  See Schafrath, 1 Vet. App. at 593.  Further, staged ratings are not appropriate, as the manifestations of the Veteran's lumbar spine disability has remained relatively stable throughout the appeal.  

     Tinnitus

The Veteran was previously awarded service connection for tinnitus and assigned a maximum schedular 10 percent rating, effective December 1, 1993.  In January 2010, the RO received a claim for increased compensation for his service-connected disabilities, including tinnitus. 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 23, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  As noted above, the Veteran's increased rating claim was received in January 2010; thus, the most recent version applies.  Regardless, the Board observes that the United States Court of Appeals for the Federal Circuit has upheld VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10-percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 

In view of the foregoing, the Veteran's claim for a higher disability rating for tinnitus, to include the issue of separate 10 percent ratings for each ear, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

     Other Considerations

An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected GERD with Barrett's esophagitis, lumbar strain, and tinnitus present such unusual or exceptional disability pictures at any time so as to require consideration of extra-schedular evaluations pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to gastrointestinal disabilities, spine disabilities, and tinnitus in the Rating Schedule includes the symptomatology which describes the Veteran's current disability picture.  The diagnostic codes for gastrointestinal disabilities contemplate epigastric pain, regurgitation, nausea, and reflux.  The spine diagnostic codes contemplate limited range of motion, other orthopedic functional limitations, including pain, and neurological complications.  The tinnitus diagnostic code contemplates bilateral tinnitus.  There are no symptoms that the Veteran has related to these service-connected disabilities which are not encompassed in the schedular criteria.  Additionally, although there is interference with work, the evidence does not demonstrate marked interference.  Furthermore, the evidence does not demonstrate frequent hospitalization related to these service-connected disabilities.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU; the Veteran remains employed. 


ORDER

New and material evidence having been submitted, the claim for entitlement service connection for a disability manifested by numbness of the hands is reopened.

Entitlement to service connection for a diagnosed respiratory disorder is denied.

Entitlement to an evaluation in excess of 30 percent for GERD with Barrett's esophagitis is denied.

Entitlement to an evaluation of 20 percent, but no higher, for chronic lumbar strain is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied as a matter of law.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain additional examinations and opinions.  

Regarding the claim for service connection for hand numbness, remand is required for notice and readjudication, pending any development the AMC deems warranted, to include a VA examination.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim). 

Remand is required for the claim for service connection for a respiratory disorder due to Gulf War service for an examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA is authorized to compensate any Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, that became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent within the applicable presumptive period, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is a disability resulting from the following, or a combination of the following:  an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2).  

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid for a chronic disability if there is affirmative evidence that the disability 1) was not incurred during active service in the Southwest Asia theater of operations, or 2) was caused by a supervening condition or event that occurred between the most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, or 3) is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).

Here, the Veteran has qualifying service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  Additionally, STRs indicate that the Veteran reported pain or pressure in chest and shortness of breath.  On the clinical examination for retirement from service in June 1993, the Veteran's lungs and chest were clinically evaluated as normal.  Chest x-ray was normal.  The Veteran has reported current respiratory symptoms, including shortness of breath.  Additionally, a VA examiner determined there was no diagnosed respiratory disorder, but did not address whether these respiratory complaints are due to an undiagnosed chronic disability or are part of a multi-symptom chronic illness.  This must be done on remand. 

Remand is required for the claim for service connection for a lower extremity disorder due to Gulf War service for an examination and opinion.  VA did not provide the Veteran with a medical examination regarding this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

As noted above, VA is authorized to compensate any Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, that became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent within the applicable presumptive period, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is a disability resulting from the following, or a combination of the following:  an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2).  

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2), (b).  

Here, the Veteran has qualifying service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  Additionally, the STRs indicate that the Veteran was kicked in the right shin sometime in May 1987.  There was pain and significant swelling in the middle of the tibia but x-rays were normal.  In addition, on the clinical examinations in June 1992 and for retirement from service in June 1993, the Veteran's lower extremities were evaluated as normal.  Reports of Medical History completed by the Veteran in June 1992 and June 1993 indicate that he had suffered at some point in time swollen or painful joints as well as arthritis, rheumatism or bursitis.  He, however, denied ever having lameness, "trick" or locked knee, and neuritis.  With respect to the Veteran's complaints of swelling in the lower extremities, post-service medical records from Moncrief Army Community Hospital indicate that in March and April 2007, the Veteran presented with complaints of bilateral knee pain and occasional swelling.  After physical examination and x-rays which showed degenerative joint disease of both knees, the Veteran was diagnosed as having joint pain localized in the knees.  In March 2008, the Veteran presented with complaints of right knee joint pain, swelling, and stiffness.  After physical examination, the Veteran was diagnosed as having osteoarthritis of the right knee.  In April 2008, the Veteran reported that he woke up with a swollen right knee and the Veteran reported that his knee ached from time to time for the prior two-year period.  After physical examination, the Veteran was diagnosed with gout of the right knee.  The Veteran has reported current lower extremity symptoms.  No opinions have been obtained regarding whether any lower extremity symptoms are related to Gulf War service or to service.  This must be done on remand. 

Remand is required for the claim for service connection for psoriasis for an examination and opinion.  VA did not provide the Veteran with a medical examination regarding this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86 (2006).

As noted above, VA is authorized to compensate any Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, that became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent within the applicable presumptive period, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is a disability resulting from the following, or a combination of the following:  an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2).  

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2), (b).  

Here, the Veteran has qualifying service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  In his statement received in November 2010, the Veteran reported that he was in the Gulf War and worked with herbicides and pesticides in the Air Force, that he was in Khamisiyah on March 10, 1991 when the nerve agents sarin and cyclosarin were released into the air, and that he was exposed to burning oil wells.  The Veteran suggested that his diminished lung capacity and psoriasis are due to these exposures during his active service.  With respect to psoriasis, the medical evidence includes a diagnosis of this condition in VA treatment records in February 2002.  No opinions have been obtained regarding whether any psoriasis or skin symptoms are related to Gulf War service or to service.  This must be done on remand. 

Regarding the claim for service connection for diabetes mellitus, remand is required for an examination.  VA did not provide the Veteran with a medical examination regarding this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  The Veteran seeks service connection for diabetes mellitus.  The Veteran's STRS indicate that during service, the Veteran had a fasting blood sugar of 101 mg/dl.  Post-service treatment records indicate a diagnosis of diabetes mellitus since June 2007.  As such, it is the Board's opinion that an additional VA examination should be conducted to determine whether the Veteran has a diagnosis of diabetes mellitus that is related to the fasting blood sugar findings during service.   

Remand is required regarding the bilateral heel spurs for a current examination.  The Veteran's service-connected right and left heel spurs with hallux valgus have each been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 5299-5280.  Diagnostic Code 5280 provides for a 10 percent rating where hallux valgus is severe, if equivalent to amputation of the great toe; or where there has been an operation with resection of the metatarsal head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  

The Veteran underwent VA examination in February 2011 at which time physical examination of the bilateral feet revealed no evidence of swelling, instability, weakness, or abnormal weight bearing.  There was painful motion with ankle dorsiflexion and tenderness of the posterior heel along the Achilles.  On the right, there was tenderness noted along the plantar fascia; on the left, there was no significant tenderness over plantar fascia or metatarsophalangeal (MTP) joint.  The examiner noted 10 degrees of valgus deformity without dorsiflexion.  There was no skin or vascular foot abnormality, no muscle atrophy, and no malunion or nonunion of the tarsal or metatarsal bones.  The Veteran was diagnosed as having bilateral heel spurs with hallux valgus and Achilles tendonitis and bilateral gout of the first MTP joint.  The examiner noted that the general occupational effect was significant causing decreased concentration and pain.

Unfortunately, the latest VA examination does not provide enough detail for the Board to determine the current severity of the Veteran's foot disabilities.  The February 2011 VA examiner diagnosed the Veteran as having Achilles tendonitis and bilateral gout of the first MTP.  The Board notes that "history of Achilles Tendonitis" was part of the Veteran's service-connected left heel spur disability, and the service-connected right heel spur disability included residuals of resection when service connection was established in 1994.  Hallux valgus deformity was added to the service-connected heel spur disabilities in April 2004.  The examiner, however, was not requested to distinguish the effects of nonservice-connected conditions from those of service-connected conditions.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, it is the Board's opinion that an additional VA examination should be conducted to determine the full extent of the Veteran's service-connected foot disabilities. 
 
Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice to the Veteran regarding his claim for entitlement to service connection for hand numbness, to include as due to Persian Gulf service.

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for each of the conditions on appeal that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his respiratory symptoms.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must then determine if there is a qualifying chronic disability, including an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  A chronic disability includes objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The examiner must address the in-service respiratory complaints and the current respiratory complaints.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his skin symptoms.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must first indicate if there is any currently diagnosed skin disorder, including psoriasis.  If there is, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each of the diagnosed skin disorders were caused or aggravated by the Veteran's military service.  

If there are no currently diagnosed skin disorders, the examiner must then determine if there is a qualifying chronic disability, including an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  A chronic disability includes objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his lower extremity symptoms.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must first indicate if there are any currently diagnosed lower extremity disorders.  The Board notes that there are current diagnoses of record, including bilateral knee degenerative joint disease and right knee gout.  In addition, there are lower extremity symptoms, including lower extremity pain and swelling.  Regarding each of the currently diagnosed lower extremity disorders, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's lay statements and STRs.  

Regarding the lower extremity symptoms as reported by the Veteran, the examiner must determine if there is a qualifying chronic disability, including an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome.  A chronic disability includes objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his diabetes mellitus, type II.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed diabetes mellitus was caused or aggravated by the Veteran's military service.  The examiner must specifically address the in-service blood fasting levels.

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected bilateral heel spurs with hallux valgus.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

Specifically, the examiner is asked to identify all symptoms associated with each service-connected foot disability.  If the examiner cannot separate symptoms of the service-connected conditions from symptoms of any non-service-connected feet conditions, the examiner must so state.  Otherwise, the examiner must separate out such conditions.  If any limitation of ankle motion is the result of such service-connected foot disability, range of motion of the ankles should be measured and portrayed in terms of the degree of range of motion loss or ankylosis.  

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  The examiner should be asked to determine whether the Veteran's ankles exhibit weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the ankles are used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.

Finally, the examiner is asked whether a combination of symptoms associated with the Veteran's service-connected bilateral foot disability cause moderate, moderately severe, or severe foot disability.  The examiner should determine this for each foot. 

8.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


